     Case 3:20-cv-02050-JLS-AHG Document 31 Filed 12/08/20 PageID.1284 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    XIANG-DONG FU, an individual,                    Case No.: 20-CV-2050 JLS (AHG)
12                                    Plaintiff,
                                                       ORDER GRANTING JOINT
13    v.                                               MOTION TO SET BRIEFING
                                                       SCHEDULE FOR DEFENDANTS’
14    ZHI YANG, an individual; BVCF
                                                       MOTION TO DISMISS
      MANAGEMENT, LTD.;
15
      CUREPHARMA LTD.; and THE
16    REGENTS OF THE UNIVERSITY OF
      CALIFORNIA,
17                                                     (ECF No. 24)
                                   Defendants.
18
19
20          Presently before the Court is Plaintiff Xiang-Dong Fu and Defendants Zhi Yang;
21    BVCF Management, Ltd.; CurePharma Ltd.; and KurePharma Ltd.’s Joint Motion to Set
22    the Briefing Schedule for Defendants’ forthcoming Motion to Dismiss, (ECF No. 24).
23    Good cause appearing, the Court GRANTS the Parties’ Joint Motion. Defendants SHALL
24    file a single Joint Motion to Dismiss on or before December 23, 2020. Plaintiff SHALL
25    ///
26    ///
27    ///
28    ///

                                                   1
                                                                            20-CV-2050 JLS (AHG)
     Case 3:20-cv-02050-JLS-AHG Document 31 Filed 12/08/20 PageID.1285 Page 2 of 2



 1    file an Opposition thereto on or before January 15, 2021. Defendants MAY file a reply in
 2    support of their motion on or before January 29, 2021.
 3          IT IS SO ORDERED.
 4    Dated: December 7, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                            20-CV-2050 JLS (AHG)
